     Case 1:20-md-02946-DLC Document 127 Filed 06/14/21 Page 1 of 39



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------      X
                                             :       20 MDL NO. 2946
IN RE: INCLUSIVE ACCESS COURSE               :            (DLC)
MATERIALS ANTITRUST LITIGATION               :
                                             :       OPINION & ORDER
--------------------------------------       :
                                             :
This Opinion and Order applies to the        :
following actions:                           :
                                             :
20cv3162   20cv3660 20cv6314 20cv6317        :
20cv6331   20cv6333 20cv6334 20cv6335        :
20cv6364   20cv6840 20cv6842 20cv6845        :
20cv6847   20cv6848.                         :
                                             :
--------------------------------------       X

APPEARANCES:

For the plaintiffs:

Natasha J. Fernandez-Silber
John Radice
April Lambert
Daniel Rubenstein
Rishi Raithatha
Radice Law Firm, PC
475 Wall Street
Princeton, NJ 08540

Lauren G. Barnes
Thomas M. Sobol
Abbye Klamann Ognibene
Hannah Schwarzchild
Rochella T. Davis
Hagens Berman Sobol Shapiro LLP
55 Cambridge Parkway, Suite 301
Cambridge, MA 02142

Steve W. Berman
Hagens Berman Sobol Shapiro LLP
1301 Second Avenue, Suite 2000
Seattle, WA 98101
     Case 1:20-md-02946-DLC Document 127 Filed 06/14/21 Page 2 of 39



For defendant McGraw Hill LLC:

William F. Cavanaugh, Jr.
Saul B. Shapiro
Amy N. Vegari
Patterson Belknap Webb & Tyler LLP
1133 Avenue of the Americas
New York, NY 10036


For defendant Pearson Education, Inc.:

Jennifer Quinn-Barabanov
Zachary B. Schreiber
Steptoe & Johnson LLP
1330 Connecticut Avenue, NW
Washington, DC 20036

Michael Dockterman
Steptoe & Johnson LLP
227 West Monroe St. Suite 4700
Chicago, IL 60606

For defendant Cengage Learning, Inc.:

Eric Mahr
Andrew J. Ewalt
Richard Snyder
Lauren Kaplin
Freshfields Bruckhaus Deringer US LLP
700 13th Street NW, 10th Floor
Washington DC, DC 20005

For defendants Barnes & Noble College Booksellers, LLC and
Barnes & Noble Education, Inc.:

Rachel S. Brass
Gibson, Dunn & Crutcher LLP
555 Mission Street, Suite 3000
San Francisco, CA 94105-0921

Adam J. Di Vincenzo
Gibson, Dunn & Crutcher LLP
1050 Connecticut Avenue, N.W.
Washington, DC 20036-5306



                                   2
     Case 1:20-md-02946-DLC Document 127 Filed 06/14/21 Page 3 of 39



For defendant Follett Higher Education Group, Inc.:

Craig C. Martin
Matt D. Basil
Willkie Farr & Gallagher LLP
300 N. LaSalle Street
Chicago, IL 60654


DENISE COTE, District Judge:

    The plaintiffs, who are college and graduate school

students, bring antitrust claims against three publishers of

textbooks and two on-campus bookstore operators.        The plaintiffs

assert that the defendants have conspired to eliminate

competition presented by the robust market for used textbooks.

The defendants are alleged to have convinced universities and

their faculty to require students to purchase their textbooks

and associated course materials in a digital format through a

program referred to as Inclusive Access.       This is alleged to

have restricted consumer choice in the market for textbooks and

to have raised textbook prices for students.        The defendants

have moved for dismissal of the entire complaint.        For the

reasons stated below, the defendants’ motion is granted.

                              Background

    The following facts are taken from the Second Consolidated

Amended Class Action Complaint (“SAC”) and documents integral to

it, unless otherwise noted, and are taken to be true for

purposes of this motion.    Coal. for Competitive Elec. v.


                                   3
     Case 1:20-md-02946-DLC Document 127 Filed 06/14/21 Page 4 of 39



Zibelman, 906 F.3d 41, 48-49 (2d Cir. 2018).        The plaintiffs

bring this action as representatives of a class defined as “All

students at colleges or graduate schools in the United States

who purchased subscriptions to Inclusive Access Materials.”1           The

SAC defines “Inclusive Access Materials” as “textbooks and

Ancillary Required Course Materials assigned through the

Inclusive Access system.”     It defines “Ancillary Required Course

Materials” as “required assignments, homework problems, exams,

and quizzes.”   “University” is defined as “any institution of

undergraduate or graduate higher education, including any

college of higher education.”     This Opinion will use the term

Institutions to refer to colleges and universities, except when

quoting directly from the SAC.

     Three of the four named plaintiffs purchased subscriptions

to Inclusive Access from the Retailer Defendants.        The SAC

asserts, however, that a fourth plaintiff, Kira Cloonan

(“Cloonan”), “was required to and did purchase subscriptions to

Inclusive Access Materials from [Publisher] Defendant Pearson.”




1 Alternatively, in the event they are determined not to be
direct purchasers, the plaintiffs explain that they bring this
action on behalf of “all persons and entities who indirectly
purchased Inclusive Access Materials from the Defendants or co-
conspirators for personal use.”

                                   4
     Case 1:20-md-02946-DLC Document 127 Filed 06/14/21 Page 5 of 39



    A.    Secondary Market for Textbooks

    The three Publisher Defendants -- Cengage Learning, Inc.

(“Cengage”); McGraw Hill, LLC (“McGraw Hill”); and Pearson

Education, Inc. (“Pearson”) -- are the dominant publishers of

college textbooks in the United States.       Together, they control

80–90% of the market for new textbooks.

    In the early 2000s, the Publisher Defendants began to face

increasing competition from the rapidly growing secondary

marketplace for textbooks.     At online sites such as Amazon,

eBay, and Chegg, and at brick-and-mortar vendors, college

students could buy, sell, and rent used textbooks at prices

dramatically below the prices for new textbooks.

    On-campus bookstores also suffered from the rapid growth of

the secondary market for textbooks.      Although on-campus

bookstores sold both new and used textbooks, they faced

competition in the market for used textbooks from off-campus and

online bookstores.    The majority of on-campus bookstores are

operated by the Retailer Defendants: Barnes & Noble College

Booksellers, LLC and Barnes & Noble Education, Inc.

(collectively, “Barnes & Noble”) and Follett Higher Education

Group, Inc. (“Follett”).     Together, they manage on-campus

bookstores at over 700 Institutions.




                                   5
     Case 1:20-md-02946-DLC Document 127 Filed 06/14/21 Page 6 of 39



     B.    Inclusive Access

           1.   Origins

     In response to the rise of the secondary market for college

textbooks, the Publisher Defendants adopted a “digital-first

strategy” that aimed to curtail the growth of the secondary

market by reducing sales of new hardcopy textbooks.         As part of

that strategy, the Publisher Defendants developed “Inclusive

Access,”

     a system of providing time-limited access to digital
     course content2 that requires University students to
     obtain their textbooks only in an online format and
     only from their official on-campus bookstore (or from
     publishers themselves) and not from any other source.3

     The Publisher Defendants first experimented with products

similar to Inclusive Access in 2014 and 2015 through “pilot

programs,” but the products failed to take root.        The plaintiffs

claim that:

     Inclusive Access was rolled back at a number of
     institutions after a study showed that, in a majority

2 The SAC notes that digital textbooks, whether offered through
Inclusive Access or otherwise, are sometimes accompanied by
Ancillary Required Course Materials.

3 The plaintiffs vacillate between using the term Inclusive
Access to refer to digital textbooks and course materials sold
by the Publisher Defendants to the Institutions and using it to
describe the process and contractual arrangements for the
delivery of these materials. The Defendants contend that the
plaintiffs “mischaracterize[] . . . Inclusive Access as if it
were the educational materials themselves, rather than one of
several mechanisms for the distribution and sale of those
materials.”

                                   6
     Case 1:20-md-02946-DLC Document 127 Filed 06/14/21 Page 7 of 39



    of classes where an Inclusive Access pilot program was
    launched [in 2014 or 2015], the percentage of students
    with a grade of “C” or better declined.

    On May 18, 2015, the United States Department of Education

(“DOE”) published for comment a proposed rule pursuant to Title

VII of the Higher Education Act of 1965 that would permit, among

other things, Institutions to include the cost of textbooks as

part of tuition and fees (“Notice”).      80 Fed. Reg. 28484 (2015).

In the Notice, the DOE stated that it “initially considered

prohibiting institutions from including books and supplies as

part of tuition and fees,” but had

    decided against a total prohibition on including books
    and supplies as part of tuition and fees, and agreed
    to a compromise position that would still benefit
    students, allow institutional flexibility when
    materials are integral to the course, and hold
    institutions accountable through cost transparency.

Id. at 28521-22.

    On October 30, 2015, the DOE published the final rule,

which became effective on July 1, 2016 (“Rule 164”).         Id. at

67126.   Rule 164 allows Institutions to directly bill students

for textbooks and supplies on their tuition statements in some

circumstances.     It provides:

    An institution may include the costs of books and
    supplies as part of tuition and fees under paragraph
    (c)(1)(i) of this section if -

          (i) The institution -




                                   7
     Case 1:20-md-02946-DLC Document 127 Filed 06/14/21 Page 8 of 39



                (A) Has an arrangement with a book publisher
                or other entity that enables it to make
                those books or supplies available to
                students below competitive market rates;

                (B) Provides a way for a student to obtain
                those books and supplies by the seventh day
                of a payment period; and

                (C) Has a policy under which the student may
                opt out of the way the institution provides
                for the student to obtain books and supplies
                under this paragraph (c)(2). . . .

          (ii) The institution documents . . . that the
          books or supplies, including digital or
          electronic course materials, are not available
          elsewhere or accessible by students enrolled in
          that program from sources other than those
          provided or authorized by the institution[] . . .
          .

34 C.F.R. § 668.164(c)(2) (2016) (emphasis supplied).

    The DOE explained that it was motivated by its statutory

mandate to protect “the rights of students as consumers.”          80

Fed. Reg. 67138 (2015).    Commentators had persuaded it “that

including books and supplies [in tuition] would not only enable

an institution to negotiate better prices for its students, it

would result in students having acquired course materials at the

beginning of a term or payment period.”       Id.   Aware, however,

that the inclusion of the cost of books as part of tuition would

mean that “students will not have the option of seeking even

lower cost alternatives such as used books, rentals, or e-




                                   8
     Case 1:20-md-02946-DLC Document 127 Filed 06/14/21 Page 9 of 39



books,” the Rule requires the Institution to provide the student

an opt-out.    Id. at 67139.

     The DOE also justified its adoption of the Rule by

reference to the increased demand for digital course material:

     We are convinced that digital platforms, and digital
     course content in general, will become more ubiquitous
     and that including digital content as part of tuition
     and fees ensures that students have access to this
     technology.

Id. at 67126-01.4   The DOE cited “the best financial interests of

students” as its guiding principle in drafting the Rule.         Id. at

67138.

          2.     Adoption of Inclusive Access

     The SAC alleges that the Defendants “began working together

in 2015 and 2016 to promote” Inclusive Access.        McGraw Hill

launched a “precursor” to Inclusive Access “in 2015,” Cengage’s

“earliest known contracts with Universities for Inclusive Access

programs date back to early 2016,” and Pearson “launched its

Inclusive Access program in 2016.”      They began to “evangelize”

Inclusive Access, and Inclusive Access programs were introduced




4 The SAC does not highlight the enactment of Rule 164 in its
description of the adoption of Inclusive Access, but it does
mention that the Rule “govern[s] automatic billing for
textbooks.” The SAC also asserts that the Defendants have
violated Rule 164 because textbooks distributed through
Inclusive Access are not offered at a lower-than-competitive
market rate and students are provided only an “illusory” opt-
out.

                                   9
    Case 1:20-md-02946-DLC Document 127 Filed 06/14/21 Page 10 of 39



at Institutions across the United States.       For example, between

July 2016 and November 2017, Pearson executed agreements to

implement Inclusive Access with over 200 Institutions.         The SAC

alleges that by promoting Inclusive Access, “the Defendants are

effectively ‘aging out’ traditional textbooks.”

          3.   Features

    Digital textbooks delivered through Inclusive Access

programs are typically cheaper than new hardcopy textbooks.            On

the other hand, they are more expensive than used hardcopy

textbooks sold or rented on the secondary market.

    Students are “automatically” subscribed to Inclusive Access

when they enroll in a college course that has adopted it and are

automatically charged for the digital textbooks on their tuition

bills.   Students may elect to purchase “print upgrades” for an

additional fee, but the Publisher Defendants limit the number of

students who may do so in any given course.       Although students

nominally have the right to opt out of Inclusive Access, they

are often warned that opting out of Inclusive Access will make

passing the course “impossible” since they will not have access

to Inclusive Access if they opt out.

    C.    Agreements

    The plaintiffs allege that the Defendants entered into

agreements that “induce[] Universities to mandate Inclusive



                                  10
    Case 1:20-md-02946-DLC Document 127 Filed 06/14/21 Page 11 of 39



Access” and “create[] exclusive dealing relationships between

the Publisher Defendants and on-campus bookstores, including

those run by the Retailer Defendants.”      They further allege that

“[e]ach of these contracts has the purpose and effect of

destroying the Defendants’ major source of competition (the

secondary marketplace for textbooks).”      The SAC describes

agreements between Institutions and their on-campus bookstores,

which are referred to as Bookstore Operating Agreements, and

between Institutions and Publisher Defendants, which are

referred to as Institution Agreements.

          1.   Bookstore Operating Agreements

     Through Bookstore Operating Agreements, the Institutions

engage the Retailer Defendants to operate and provide services

for their on-campus bookstores.     Under a Barnes & Noble

Bookstore Operating Agreement (“B&N Agreement”),5 for example,

Barnes & Noble “shall fill orders for books and required supply

items from term to term in accordance with textbook and supply

adoptions by the faculty,” and shall contact “all faculty

members for their textbook and supply adoptions.”        The




5 A B&N Agreement between Barnes & Noble and Eastern Kentucky
University, dated June 30, 2017, was described in the SAC. The
Defendants provided that agreement as an exhibit to their motion
to dismiss.

                                  11
    Case 1:20-md-02946-DLC Document 127 Filed 06/14/21 Page 12 of 39



Institution is “not . . . responsible for compiling, nor shall

it maintain, a list of such adoptions.”

    The B&N Agreement made Barnes & Noble the exclusive buyer

and seller of the Institution’s textbooks, including digitally

published or distributed course materials.       To underscore the

exclusive nature of the relationship between Barnes & Noble and

the Institution, the Agreement states:

    [The Institution] shall not contract with any third
    party to provide any services of the type outlined in
    this Agreement whether on or off campus, through e-
    commerce sites, hyperlinks to alternate sources, or
    otherwise endorsed or supported by [the Institution].

    The B&N Agreement gives the Institution commissions on the

gross sales of any hardcopy and digital textbooks.        The SAC

explains that “in some instances” the Retailer Defendants also

pay the Institutions up-front signing bonuses of $1 million or

more when the Institution signs an on-campus bookstore contract.

          2.   Institution Agreements

    The SAC also describes an Institution Agreement between

each of the Publisher Defendants and an Institution that

participates in Inclusive Access.      The Defendants have provided

the full agreements with their motion to dismiss.




                                  12
    Case 1:20-md-02946-DLC Document 127 Filed 06/14/21 Page 13 of 39



               i.    Pearson Agreement

     Under a Pearson Institution Agreement (“Pearson

Agreement”),6 for example, the Institution selects, and Pearson

approves, a third-party (in this case, Follett) to operate the

Institution’s on-campus bookstores and “purchase, on its

behalf,” for two years, digital textbooks and Ancillary Required

Course Materials from Pearson.     If the Institution does not

enroll a minimum number of its students in Inclusive Access, the

Publisher Defendant can terminate the agreement or raise the

prices of Inclusive Access textbooks.7      An exhibit attached to

the Pearson Agreement provides an initial list of courses that

will adopt Inclusive Access textbooks.

     The Pearson Agreement also contemplates discounts for

Inclusive Access textbooks.    For instance, Pearson will sell its

digital textbooks8 at a discount to the online purchase price for

the corresponding “nationally available eBook.”        The Institution




6 The agreement is between Pearson and the University of Florida
Board of Trustees, dated May 1, 2017.

7 The Pearson Agreement provides that the Institution must
achieve thousands of enrollments in the first year and multiples
of that number in the second year. An enrollment is defined as
“one student registered in one Course.”

8 The SAC does not separately define digital textbooks and
eBooks. This Opinion therefore only uses the term digital
textbooks except when quoting from the SAC or the agreements
upon which it relies.

                                  13
    Case 1:20-md-02946-DLC Document 127 Filed 06/14/21 Page 14 of 39



and its on-campus bookstore may not sell the digital textbooks

to students at a price more than a defined margin above the

agreement’s discounted price.     Pearson also agrees to provide

the Institution or its on-campus bookstore “the option” to

purchase, at a set price, a loose-leaf print upgrade version of

the digital textbooks.

               ii.   Cengage Agreement

     Under a Cengage Institution Agreement (“Cengage

Agreement”),9 Cengage agrees to offer the Institution digital

textbooks for a two-year period at a discount and to give the

Institution’s on-campus bookstore the right to acquire access to

those textbooks on the Institution’s behalf.       The discount is

off of Cengage’s “then current digital list price.”        Cengage

agrees to provide loose-leaf versions of the digital textbooks

that have been purchased under the agreement for a substantial

minority of the enrollments at a defined price per book.

               iii. McGraw Hill Agreement

     Under a McGraw Hill Institution Agreement (“McGraw Hill

Agreement”), the Institution’s “Auxiliary,” which is described

as the Subscriber, agrees to adopt digital McGraw Hill textbooks

as the required course materials for courses described in an




9 The Cengage Agreement, dated March 21, 2017, is between Cengage
and Central Washington University.

                                  14
     Case 1:20-md-02946-DLC Document 127 Filed 06/14/21 Page 15 of 39



attachment to the agreement.10     The McGraw Hill Agreement

provides that the Subscriber “shall purchase and [McGraw Hill]

shall provide access for each of the Registered Students in each

Course” at the discounted fees listed in the attachment.          The

Agreement also allows the Subscriber to order a loose-leaf print

version of the digital textbook for each student for an

additional per-semester fee.11

     D.    Electronic Publishers Enforcement Group

     In 2016, the Publisher Defendants and two other publishing

companies formed a trade association, Electronic Publishers

Enforcement Group (“EPEG”).     EPEG maintains a website and

promulgates anti-counterfeiting “best practices” guidelines for

the purpose of eliminating counterfeit textbooks.




10The McGraw Hill Agreement, dated March 27, 2019, is between
McGraw Hill and Aztec Shops, Ltd., “an Auxiliary” of San Diego
State University.

11None of the Bookstore Operating Agreements or Institution
Agreements use the term “Inclusive Access.” The McGraw Hill
Agreement, for example, refers to a “web-based solution” that
enables students to subscribe to “MHE Content,” consisting of
“certain online products and services . . . offered by MHE
through [its] website . . . .” The Pearson Agreement refers to
“Pearson Products,” including “eBooks,” “Revel,” “MyLabs,” and
“Mastering.” The Cengage Agreement describes “Titles” that
comprise “eBooks and digital homework solutions.” The B&N
Agreement covers, among other things, digital textbooks and
“course materials and supplies, including . . . materials
published or distributed electronically and/or through learning
management systems, or sold over the Internet.”

                                   15
     Case 1:20-md-02946-DLC Document 127 Filed 06/14/21 Page 16 of 39



     E.    Procedural History

     On January 22, 2020, off-campus college textbook retailers

and online booksellers filed a class action in the District of

Delaware asserting antitrust claims against the Defendants over

their use of Inclusive Access (“Retailer Plaintiffs Action”).

Student plaintiffs filed over a dozen similar actions

thereafter.

     On August 11, the Judicial Panel on Multidistrict

Litigation ordered the centralization of Inclusive Access-

related cases in this Court.      Of the fourteen cases that have

been transferred, thirteen are class actions brought by student

purchasers of Inclusive Access.12       Lead counsel for both sets of

actions were chosen at a September 3 conference.

     The student plaintiffs filed a consolidated amended

complaint on October 16.     On December 18, the student plaintiffs

filed the SAC instead of opposing a December 4 motion to dismiss

filed by the Defendants.     The Defendants’ motion to dismiss the

SAC was filed on January 22, 2021, and became fully submitted on

March 9.   Meanwhile, the defendants in the Retailer Plaintiffs

Action moved to dismiss that action as well.        That motion is

addressed in a separate Opinion filed today.


12An additional student purchaser class action that is before
this Court, Cabral v. Cengage Learning, Inc., et al., 20cv3660,
is related to this multi-district litigation.

                                   16
    Case 1:20-md-02946-DLC Document 127 Filed 06/14/21 Page 17 of 39



    The SAC alleges that the Defendants entered into a

conspiracy to restrain trade in several textbook markets through

the implementation of Inclusive Access.      The plaintiffs claim

that the conspiracy is an unreasonable restraint of trade in

violation of § 1 of the Sherman Act, 15 U.S.C. § 1.        The SAC

also alleges that each Defendant monopolized each of the

textbook markets it describes, and has conspired to do so, in

violation of § 2 of the Sherman Act, 15 U.S.C. § 2.        In

addition, the plaintiffs bring a variety of state law claims.

The plaintiffs seek damages and injunctive relief under the

Clayton Act.     15 U.S.C. §§ 15, 26.

                              Discussion

    When deciding a motion to dismiss under Rule 12(b)(6), Fed.

R. Civ. P., a court must “constru[e] the complaint liberally,

accept[] all factual allegations as true, and draw[] all

reasonable inferences in the plaintiff’s favor.”        Zibelman, 906

F.3d at 48-49.    To survive a motion to dismiss, “a complaint

must contain sufficient factual matter, accepted as true, to

state a claim to relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).       A complaint must

do more than offer “naked assertions devoid of further factual

enhancement,” and a court is not “bound to accept as true a

legal conclusion couched as a factual allegation.”        Id. (quoting


                                  17
     Case 1:20-md-02946-DLC Document 127 Filed 06/14/21 Page 18 of 39



Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)).          In

determining the adequacy of a complaint, “a district court may

consider the facts alleged in the complaint, documents attached

to the complaint as exhibits, and documents incorporated by

reference in the complaint.”      DiFolco v. MSNBC Cable L.L.C., 622

F.3d 104, 111 (2d Cir. 2010).

     This Opinion will first address the plaintiffs’ claims

under the Sherman Act.     It will then turn to their claims under

the state antitrust statutes.

I.   Sherman Act Claims

     To survive a motion to dismiss, a Sherman Act claim must

allege an antitrust injury, define a relevant market, and

plausibly allege conduct in violation of the antitrust laws.

Concord Assocs., L.P. v. Ent. Properties Tr., 817 F.3d 46, 52

(2d Cir. 2016).    This section will first determine whether each

of the four representative plaintiffs has antitrust standing.

It will then evaluate the plaintiffs’ claims brought under § 1

of the Sherman Act.    Finally, it will examine the plaintiffs’

claims brought under § 2.

     A.    Antitrust Standing

     The Defendants contend that, as indirect purchasers of

Inclusive Access, the plaintiffs lack standing to sue the

Defendants for damages.     See Illinois Brick Co. v. Illinois, 431



                                   18
    Case 1:20-md-02946-DLC Document 127 Filed 06/14/21 Page 19 of 39



U.S. 720 (1977).     Section 4 of the Clayton Act entitles “any

person who shall be injured in his business or property by

reason of anything forbidden in the antitrust laws” to treble

damages.    15 U.S.C. § 15.     Applying § 4, the Supreme Court has

“consistently stated that the immediate buyers from the alleged

antitrust violators may maintain a suit against the antitrust

violators,” but “indirect purchasers who are two or more steps

removed from the violator in a distribution chain may not sue.”

Apple Inc. v. Pepper, 139 S. Ct. 1514, 1520 (2019) (citation

omitted).    This “indirect purchaser rule” stems from the Supreme

Court’s decision in Illinois Brick, which “established a bright-

line rule that authorizes suits by direct purchasers but bars

suits by indirect purchasers.”      Id. (citation omitted).     “The

Illinois Brick Court listed three reasons for barring indirect-

purchaser suits: (1) facilitating more effective enforcement of

antitrust laws; (2) avoiding complicated damages calculations;

and (3) eliminating duplicative damages against antitrust

defendants.”     Id. at 1524.

            1.   Retailer Defendants

    The SAC adequately pleads standing to sue the Retailer

Defendants for damages.       The SAC alleges that three of the named

plaintiffs purchased their Inclusive Access subscriptions from

on-campus bookstores operated by one or the other of the two



                                    19
    Case 1:20-md-02946-DLC Document 127 Filed 06/14/21 Page 20 of 39



Retailer Defendants.    Throughout the SAC, the plaintiffs allege

that on-campus bookstores are the exclusive sellers of Inclusive

Access.   The SAC alleges that the Bookstore Operating Agreements

are agreements “between a University and a Retailer Defendant

vesting the retailer with exclusive rights to distribute

Inclusive Access Materials on the University’s campus.”         This

allegation is borne out by the Bookstore Operating Agreements

themselves, which provide that an on-campus Retailer Defendant

shall be the Institution’s “exclusive” seller of any Inclusive

Access textbooks that the Institution’s students require for

their courses.

    The Defendants do not deny that the SAC plausibly alleges

that students purchase Inclusive Access from the Retailer

Defendants.    They instead emphasize that it is the Institutions

that purchase Inclusive Access from the Publisher Defendants.

These arrangements between the Publisher Defendants and the

Institutions do not affect, however, the plaintiffs’ standing to

sue the Retailer Defendants.

          2.     Publisher Defendants

    While three of the four plaintiffs are alleged to have

purchased Inclusive Access from the Retailer Defendants, one of

the plaintiffs is alleged to have purchased Inclusive Access

from one of the Publisher Defendants.      In a single paragraph,



                                  20
    Case 1:20-md-02946-DLC Document 127 Filed 06/14/21 Page 21 of 39



the SAC asserts that Cloonan “was required to and did purchase

subscriptions to Inclusive Access Materials from Defendant

Pearson.”   The Defendants argue that the SAC

    fail[s] to explain how . . . Cloonan’s alleged direct
    purchase from Pearson, made through Pearson’s website
    or by other means, qualifies as Inclusive Access,
    whose signature characteristics, according to the
    [SAC], include automatic subscription and direct
    billing by the university.

    The SAC’s conclusory assertion regarding Cloonan’s purchase

does not plausibly plead that she directly purchased an

Inclusive Access textbook from Pearson.      The SAC consistently

alleges that Inclusive Access is sold by the Publisher

Defendants to the Institutions and sold to the students by those

Institutions’ on-campus bookstores.      The SAC defines Inclusive

Access as “a partnership between an institution, bookstore, and

publisher to deliver digital course materials to students.”

Nowhere does the SAC allege that the Publisher Defendants

operate separate distribution channels for Inclusive Access in

which they directly sell the product to students.        Accordingly,

with its meager allegation regarding Cloonan’s purchase, the SAC

fails to plausibly plead that Cloonan directly purchased an

Inclusive Access subscription from Pearson.

    In opposing the Defendants’ motion, the plaintiffs argue

that the factual circumstances of Cloonan’s alleged purchase

from Pearson are ill-suited to resolution on a motion to

                                  21
     Case 1:20-md-02946-DLC Document 127 Filed 06/14/21 Page 22 of 39



dismiss.   But the Supreme Court’s decisions in Iqbal and Twombly

require “factual amplification where needed to render a claim

plausible . . . .”    Arista Recs., LLC v. Doe 3, 604 F.3d 110,

120 (2d Cir. 2010) (citation omitted).       The plaintiffs have

provided no such amplification.      Their pleading of Cloonan’s

direct purchase is instead a threadbare attempt to circumvent

the requirement that each plaintiff plead antitrust standing.

This the plaintiffs may not do.

     The plaintiffs have standing to sue the Retailer

Defendants, but they are barred from suing the Publisher

Defendants by the indirect purchaser rule of Illinois Brick.

Accordingly, the plaintiffs’ damages claims against the

Publisher Defendants, counts 4, 5, and 6, are dismissed.13




13The plaintiffs in this case seek both damages and injunctive
relief. The Supreme Court stated in Apple Inc. v. Pepper:

     Illinois Brick held that the direct-purchaser
     requirement applies to claims for damages. Illinois
     Brick did not address injunctive relief, and we
     likewise do not address injunctive relief in this
     case.

139 S. Ct. 1514, 1520 n.1 (2019); see also id. at 1527 & n.1
(Gorsuch, J., dissenting) (arguing that under “traditional
proximate cause principles,” Illinois Brick should be read to
bar suits by indirect purchasers for injunctive relief).

                                   22
     Case 1:20-md-02946-DLC Document 127 Filed 06/14/21 Page 23 of 39



     B.     Section 1

     Defendants move to dismiss the plaintiffs’ claims under §

1, counts 1, 2, 4, and 5,14 on the ground that the SAC fails to

plead an agreement with respect to any of these alleged

conspiracies.    Section 1 of the Sherman Act prohibits contracts,

combinations, or conspiracies in restraint of trade.         US

Airways, Inc. v. Sabre Holdings Corp., 938 F.3d 43, 54 (2d Cir.

2019).    “Although the Sherman Act, by its terms, prohibits every

agreement ‘in restraint of trade,’ the Supreme Court has long

recognized that Congress intended to outlaw only unreasonable

restraints.”     United States v. Apple, Inc., 791 F.3d 290, 320

(2d Cir. 2015) (citation omitted).       “Thus, to succeed on an

antitrust claim, a plaintiff must prove that the common scheme

designed by the conspirators constituted an unreasonable

restraint of trade either per se or under the rule of reason.”

Id. at 320–21.    Section 1 embraces both horizontal and hub-and-

spoke conspiracies.     Id. at 313-14; Anderson News, L.L.C. v. Am.

Media, Inc., 680 F.3d 162, 182 (2d Cir. 2012).

     “The first crucial question in a Section 1 case is

therefore whether the challenged conduct stems from independent




14Counts 1 and 2 are for injunctive relief; counts 4 and 5 are
for damages. Each of these counts also alleges a conspiracy-to-
monopolize claim in violation of § 2. That claim is addressed
as part of the § 2 discussion below.

                                   23
    Case 1:20-md-02946-DLC Document 127 Filed 06/14/21 Page 24 of 39



decision or from an agreement, tacit or express.”        Apple, 791

F.3d at 314-15 (citation omitted).      At the pleading stage, a

plaintiff must allege sufficient facts to support the inference

that a conspiracy existed.    Mayor and City Council of Baltimore,

Md. v. Citigroup, Inc., 709 F.3d 129, 136 (2d Cir. 2013).         An

allegation of parallel conduct, standing alone, is not

sufficient to plead the existence of a conspiracy.        Apple, 791

F.3d at 315.   “[S]uch behavior could be the result of

coincidence, independent responses to common stimuli, or mere

interdependence unaided by an advance understanding among the

parties.”   Id. (citation omitted).

    Antitrust conspiracies are “rarely evidenced by explicit

agreements and nearly always must be proven through inferences

that may fairly be drawn from the behavior of the alleged

conspirators.”   Gelboim v. Bank of Am. Corp., 823 F.3d 759, 781

(2d Cir. 2016) (citation omitted).      Therefore, the existence of

“additional circumstances, often referred to as ‘plus’ factors,

which, when viewed in conjunction with the parallel acts” can

serve to permit an inference that a conspiracy exists.         Apple,

791 F.3d at 315 (citation omitted).      A non-exhaustive list of

plus factors includes: “(1) a common motive to conspire; (2)

evidence that shows that the parallel acts were against the

apparent individual economic self-interest of the alleged


                                  24
    Case 1:20-md-02946-DLC Document 127 Filed 06/14/21 Page 25 of 39



conspirators; and (3) evidence of a high level of interfirm

communications.”     Gelboim, 823 F.3d at 781 (citation omitted).

    The SAC principally alleges a horizontal conspiracy among

the Publisher Defendants “to eliminate competition from the

secondary marketplace and raise the prices students pay for

textbooks.”    The SAC appears to allege two other forms of

conspiracies, although it does not state them with

particularity.     These are: (1) a horizontal conspiracy between

the Retailer Defendants, and (2) hub-and-spoke conspiracies,

with each Publisher as the “hub” and the Retailer Defendants

and/or Institutions as the “spokes.”      In opposing the

Defendants’ motion, however, the plaintiffs almost exclusively

defend their claim that the Publisher Defendants entered into a

horizontal conspiracy.     The plaintiffs argue that the “Inclusive

Access conspiracy is a fundamentally horizontal conspiracy”

“driven by the Publishers.”     Under any of its proposed

conspiracies, however, the SAC fails to plausibly allege that

the Defendants entered into an agreement.

          1.     Horizontal Conspiracy: Publisher Defendants

    The SAC fails to plausibly allege that the three Publisher

Defendants agreed with each other to restrain trade.        The SAC

does not describe any direct evidence of such an agreement.            Nor

does it plead facts that circumstantially suggest a meeting of



                                  25
    Case 1:20-md-02946-DLC Document 127 Filed 06/14/21 Page 26 of 39



the minds to restrain trade as alleged here.       Instead, the SAC

describes market conditions that would have independently

suggested to any publisher of textbooks that digital innovations

such as Inclusive Access might help their bottom line.         As

detailed in the SAC, there was a flourishing secondary

marketplace for textbooks and the sales of new textbooks had

declined.   These phenomena had a negative impact on publishers’

revenue and profits.   Then, in 2016, the DOE adopted a rule that

permitted Institutions to include the cost of books and

supplies, including digital textbooks, in tuition bills.

Meanwhile, the digital revolution was well underway and both

faculty and students were accustomed to using electronic devices

to access information.    These phenomena affected every textbook

publisher and gave each of them an incentive to develop digital

textbooks that could be charged on a tuition bill.

    Underscoring this commonsense reaction to market phenomena,

the SAC pleads that the adoption of the Inclusive Access program

for courses was significantly more profitable for a publisher

than the sale of hardcopy textbooks.      Digital materials are less

expensive to produce and reduce the opportunity for competition

in the secondary market.    Taken together, these allegations

suggest that the Publisher Defendants’ decisions to implement

Inclusive Access were likely the result of “independent


                                  26
    Case 1:20-md-02946-DLC Document 127 Filed 06/14/21 Page 27 of 39



responses to common stimuli.”     Apple, 791 F.3d at 315.      They do

not support an inference that Inclusive Access was adopted and

promoted because there was a conspiracy among the Publisher

Defendants.

    The plaintiffs argue that they have plausibly alleged a

horizontal conspiracy among the three Publisher Defendants by

pointing principally to three “plus” factors.       Taken singly or

together, these allegations in the SAC do not plausibly plead a

conspiratorial agreement.

    First, the plaintiffs argue that the Publisher Defendants

had a common motive to conspire to protect their historical

prices and market shares.    This argument confuses two phenomena.

While the SAC describes a commercial environment that would

motivate any textbook publisher to independently consider the

advantages of adopting a digital textbook regime like Inclusive

Access, it does not describe an environment that encouraged or

required them to conspire with each other to do so.        After all,

a motive to innovate is different than a motive to conspire.           At

best, the SAC describes conscious parallelism, and that is

insufficient to plead that the Publisher Defendants conspired

with each other.   Connecticut Fine Wine & Spirits, LLC v.

Seagull, 932 F.3d 22, 38 (2d Cir. 2019); Twombly, 550 U.S. at

553-54.


                                  27
    Case 1:20-md-02946-DLC Document 127 Filed 06/14/21 Page 28 of 39



    As a second plus factor, the plaintiffs claim that each

Publisher Defendant acted against its own economic self-interest

when it introduced Inclusive Access.      The SAC alleges that

    [i]f an individual Publisher Defendant moved on its
    own to introduce a digital-only subscription model
    like Inclusive Access, it would have been perceived as
    offering an experimental, overly restrictive, and
    higher priced product and would have lost sales to
    competitors willing to sell textbooks in a variety of
    formats, including e-books and print, which students
    prefer.

Based on this analysis, the plaintiffs contend that no single

publisher could “shift the marketplace away from print”

textbooks.    In support of this claim, the SAC points to the

independent efforts by the Publisher Defendants to promote

programs like Inclusive Access before 2016 and alleges that it

was only in 2016 that the Publisher Defendants implemented a

“hard switch” by “rolling out their Inclusive Access programs

together.”

    There are at least three problems with this argument.

First, it ignores the impact of the DOE’s adoption of Rule 164

in 2016.     With that adoption, Inclusive Access became a

government-sanctioned billing option for Institutions, allowing

the costs of Inclusive Access to be added to tuition bills.

    Second, the plaintiffs’ argument implies that the Publisher

Defendants colluded to remove hardcopy textbooks from the

marketplace and thereby coerce Institutions into accepting

                                  28
     Case 1:20-md-02946-DLC Document 127 Filed 06/14/21 Page 29 of 39



digital textbooks through Inclusive Access.15       But the SAC stops

short of actually asserting that the Publisher Defendants

discontinued their hardcopy offerings.       Moreover, any such

allegation would be in tension with the very Institution

Agreements on which the SAC relies.       Those contracts include

references to the comparable hardcopy textbook.

     Finally, according to the SAC, Institutions adopted

Inclusive Access in order to increase the revenues at their on-

campus bookstores, which pay them commissions.        Based on the

SAC’s allegations, it was in each Institution’s economic self-

interest to adopt Inclusive Access for its students and faculty.

These overlapping incentives did not require any collusion among

the Publisher Defendants.




15The plaintiffs briefly contend that the Publisher Defendants
also coerced students into purchasing Inclusive Access materials
and that this coercion constitutes another plus factor. It is
the Institution, presumably in consultation with faculty, that
decides whether to purchase Inclusive Access for any particular
course. The extent to which students are deprived of a voice in
that decision is irrelevant to the question of whether the SAC
contains a plausible claim that the Publisher Defendants
colluded with each other.

Moreover, the plaintiffs misread the precedent on which they
rely, Ambook Enterprises v. Time Inc., 612 F.2d 604, 616 (2d
Cir. 1979), in arguing that consumer coercion is a plus factor
for purposes of § 1. The “coercion” that the Ambook court
identified as a possible plus factor was “[c]oerced
parallelism,” i.e., coerced participation in a conspiracy,
rather than consumer coercion. Id. & n.19.

                                   29
    Case 1:20-md-02946-DLC Document 127 Filed 06/14/21 Page 30 of 39



    As a third plus factor, the SAC alleges that there was a

high level of interfirm communication among the Publisher

Defendants.    It points to the high degree of concentration in

the textbook publishing industry and alleges that the Publisher

Defendants’ trade association EPEG served as a convenient forum

for their conspiratorial planning.      This description of

opportunities to conspire to restrict competition does not raise

the inference that the Publisher Defendants actually engaged in

any unlawful activity.    Having failed to plausibly plead an

agreement, the SAC fails to allege a horizontal conspiracy among

the Publisher Defendants.

          2.    Horizontal Conspiracy: Retailer Defendants

    The SAC also appears to allege that the two Retailer

Defendants conspired with each other to restrain trade in

violation of § 1 of the Sherman Act.      The plaintiffs do not

explicitly oppose the Defendants’ motion to dismiss this § 1

claim.

    The SAC fails to plead sufficient facts to support a

plausible claim that the two Retailer Defendants conspired with

each other.    Barnes & Noble and Follett compete with each other

and with other retailers for the opportunity to become an

Institution’s on-campus bookstore.      The SAC alleges that

Inclusive Access “is a win” for the Retailer Defendants, who



                                  30
    Case 1:20-md-02946-DLC Document 127 Filed 06/14/21 Page 31 of 39



“directly benefit” from it.    As the SAC itself concedes,

therefore, agreeing to be an Institution’s exclusive partner in

providing that Institution’s students with all of their

textbooks, including digital textbooks sold through Inclusive

Access, was very much in each Retailer Defendant’s independent

financial interest.

          3.   Hub-and-Spoke Conspiracy

    The third form of conspiracy that the SAC may attempt to

plead is a so-called “hub-and-spoke” conspiracy among the

Defendants, with each Publisher Defendant at the hub of a

conspiracy with the two Retailer Defendants and the many

Institutions that have adopted Inclusive Access.        The plaintiffs

do not explicitly oppose the Defendants’ motion to dismiss this

alternative § 1 claim.

    “[C]ourts have long recognized the existence of ‘hub-and-

spoke’ conspiracies in which an entity at one level of the

market structure, the ‘hub,’ coordinates an agreement among

competitors at a different level, the ‘spokes.’”        Apple, 791

F.3d at 314 (citation omitted).     The SAC fails to plead that the

Retailer Defendants and the Institutions, the “spokes” in the

alleged hub-and-spoke conspiracy, entered into a horizontal

agreement with each other.    This alone is fatal to the

plaintiffs’ claim.    The SAC pleads a series of vertical



                                  31
    Case 1:20-md-02946-DLC Document 127 Filed 06/14/21 Page 32 of 39



agreements between each Publisher Defendant and Institution and

between each Retailer Defendant and Institution.        It does not,

however, plead that any of the Publisher Defendants used these

vertical agreements to coordinate a horizontal agreement among

the Retailer Defendants and/or the Institutions.        The

plaintiffs’ claim for a hub-and-spoke conspiracy fails.         The

SAC’s claims under § 1 are dismissed.

     C.   Section 2

     The plaintiffs bring claims under § 2 of the Sherman Act,

counts 1 through 6, as well.     Counts 3 and 6 assert that the

Publisher Defendants monopolized those markets.        Counts 1, 2, 4,

and 5 allege that the Defendants conspired to monopolize certain

textbook markets.     The Defendants move to dismiss the

plaintiffs’ monopolization claims on the ground that, among

other deficiencies, the SAC does not plausibly plead a relevant

market.   They move to dismiss the SAC’s conspiracy-to-monopolize

claims on the ground that it fails to plead an agreement.         For

the reasons discussed below, the Defendants’ motion is granted

with respect to each of the plaintiffs’ § 2 claims.

          1.     Market Definition

     For purposes of the Sherman Act, “the relevant market is

the area of effective competition within which the defendant

operates.”     Concord, 817 F.3d at 52 (citation omitted).      “[A]



                                  32
    Case 1:20-md-02946-DLC Document 127 Filed 06/14/21 Page 33 of 39



market consists of an area where sellers, if unified by a

hypothetical cartel or merger, could profitably raise prices

significantly above the competitive level.”         Id. (citation

omitted).   “[T]he concept of a market has two components: a

product market and a geographic market.”      Id.

    “A relevant product market consists of products that have

reasonable interchangeability for the purposes for which they

are produced -- price, use and qualities considered.”         Id.

(citation omitted).   The “outer boundaries” of the relevant

product market are “determined by the reasonable

interchangeability of use or the cross-elasticity of demand

between the product itself and substitutes for it.”         Sabre, 938

F.3d at 64 (citation omitted); see Eastman Kodak Co. v. Image

Tech. Servs., Inc., 504 U.S. 451, 481-82 (1992).         Thus, products

will be considered to be reasonably interchangeable “if

consumers treat them as acceptable substitutes.”         PepsiCo, Inc.

v. Coca-Cola Co., 315 F.3d 101, 105 (2d Cir. 2002) (citation

omitted). “Cross-elasticity of demand exists if consumers would

respond to a slight increase in the price of one product by

switching to another product.”     Todd v. Exxon Corp., 275 F.3d

191, 201–02 (2d Cir. 2001) (citation omitted).         In defining the

relevant market, courts are to consider the “‘commercial




                                  33
    Case 1:20-md-02946-DLC Document 127 Filed 06/14/21 Page 34 of 39



realities’ faced by consumers.”     Kodak, 504 U.S. at 482 (quoting

United States v. Grinnell Corp., 384 U.S. 563, 572 (1966)).

    The inquiry into the relevant geographic market, on the

other hand, “seeks to identify the precise geographic boundaries

of effective competition in order to reach a more informed

conclusion on potential harm to the market.”       Concord, 817 F.3d

at 52-53 (citation omitted).     “Courts generally measure a

market’s geographic scope, the area of effective competition, by

determining the areas in which the seller operates and where

consumers can turn, as a practical matter, for supply of the

relevant product.”   Id. at 53 (citation omitted).       “Taken

together, the product and geographic components illuminate the

relevant market analysis, which is essential for assessing the

potential harm to competition from the defendants’ alleged

misconduct.”   Id. (citation omitted).

    “To survive a Rule 12(b)(6) motion to dismiss, an alleged

product market must bear a rational relation to the methodology

courts prescribe to define a market for antitrust purposes --

analysis of the interchangeability of use or the cross-

elasticity of demand, and it must be ‘plausible.’”        Todd, 275

F.3d at 200 (citation omitted).     “Although market definition is

a deeply fact-intensive inquiry not ordinarily subject to

dismissal at the pleadings stage, there is no absolute rule


                                  34
    Case 1:20-md-02946-DLC Document 127 Filed 06/14/21 Page 35 of 39



against dismissal where the plaintiff has failed to articulate a

plausible explanation as to why a market should be limited in a

particular way.”    Concord, 817 F.3d at 53 (citation omitted).

“Thus, in order to survive a motion to dismiss, it is

appropriate for a district court to assess whether the

plaintiffs’ complaint asserts sufficient facts to allege

plausibly the existence of both a product and geographic

market.”   Id.

    The SAC alleges that the relevant product markets in this

action are “the markets for each textbook assigned in courses

subject to Inclusive Access” (“Textbook Markets”).        Although the

SAC claims that “used, electronic, and earlier versions of

textbooks, which are available on the secondary market, are no

longer interchangeable with Inclusive Access textbooks,” in

opposing the Defendants’ motion to dismiss, the plaintiffs

clarify that the Textbook Markets “include the textbooks

assigned for a particular course in whatever format and from

whatever source.”   (Emphasis in original.)      The SAC alleges that

the relevant geographic market is the United States.        It also

claims that “a Publisher Defendant has a market share of over

95% in each Textbook Market.”

    Even if it is assumed that the Textbook Markets are not

limited to any single format or source, defining a Textbook


                                  35
    Case 1:20-md-02946-DLC Document 127 Filed 06/14/21 Page 36 of 39



Market as a single textbook is too narrow.       The relevant market

must include every product that consumers treat as an acceptable

substitute.   Here, it is the Institutions (and their faculty)

that decide which textbooks to assign for their courses and

therefore which textbooks the Institution and/or its on-campus

bookstore will purchase.    In making this decision, an

Institution is presented with a menu of options.        For example,

when choosing a textbook for an introductory economics course,

an Institution and its faculty can elect to assign any author’s

introductory economics textbook.       Accordingly, “each textbook”

cannot serve as the relevant market because it excludes

interchangeable products -- namely, rival authors’ and

publishers’ textbooks for each course.

    The plaintiffs defend their relevant market definition by

switching the focus from the Institution’s choice and purchase

of a book, including Inclusive Access digital textbooks, to the

students.   The plaintiffs argue that it is the students, not the

Institutions and their faculty, who are the “consumers” for

purposes of the relevant market inquiry.       Highlighting the

disconnect “between the party selecting the product and the

party buying it,” the plaintiffs emphasize that the students pay

for the Inclusive Access textbooks.       But, as the SAC explains,

the Institution first purchases Inclusive Access textbooks from


                                  36
    Case 1:20-md-02946-DLC Document 127 Filed 06/14/21 Page 37 of 39



the Publisher Defendants at negotiated prices.       The Institutions

then authorize their on-campus bookstores to resell the

textbooks to the students at a markup.       Thus, both the

Institutions and their students are consumers and pay for

Inclusive Access, albeit at different stages of the process.

    The fundamental “commercial realit[y]” dictates that the

Institutions and their faculty are the relevant consumers for

the antitrust claims pursued here.       Kodak, 504 U.S. at 482

(citation omitted).   Given this reality, the plaintiffs’

Textbook Markets are too narrowly defined.       Accordingly, the SAC

fails to plead a plausible relevant market, and its § 2

monopolization claims are dismissed.

          2.   Conspiracy to Monopolize

    The SAC also alleges that the Defendants conspired to

monopolize the Relevant Markets.       The Defendants move to dismiss

this claim on the ground that the SAC also fails to plead

evidence of an agreement.

    Section 2 of the Sherman Act prohibits entities from

“combin[ing] or conspir[ing] with any other person or persons,

to monopolize any part of the trade or commerce among the

several States . . . .”     15 U.S.C. § 2.    The elements of a § 2

conspiracy to monopolize claim are: “(1) proof of a concerted

action deliberately entered into with the specific intent to



                                  37
      Case 1:20-md-02946-DLC Document 127 Filed 06/14/21 Page 38 of 39



achieve an unlawful monopoly, and (2) the commission of an overt

act in furtherance of the conspiracy.”        AD/SAT, Div. of

Skylight, Inc. v. Associated Press, 181 F.3d 216, 233 (2d Cir.

1999).   “[I]n deciding whether there is concerted action, courts

routinely apply the same analysis under both Sections 1 and 2.”

2 Julian von Kalinowski, Peter Sullivan, & Maureen McGuirl,

Antitrust Laws and Trade Regulation § 26.02 (2d ed. 2021).

      The plaintiffs’ conspiracy-to-monopolize claims fail for

the same reason that their claims brought under § 1 do --

namely, the SAC fails to plausibly plead an agreement.           More

fundamentally, accepting the plaintiffs’ market definition, it

would be unnecessary for any of the Publisher Defendants to

conspire to monopolize a Textbook Market.         The copyright laws

give each publisher a monopoly in its textbook.          For both of

these reasons, the plaintiffs’ § 2 conspiracy-to-monopolize

claims are dismissed.

II.   State Law Claims

      The SAC also asserts that the Defendants are liable under

the antitrust statutes of 26 states and the District of

Columbia.    The parties agree that the state antitrust statutes

should be construed in harmony with federal antitrust law where

possible.    Because the plaintiffs’ federal antitrust claims




                                    38
Case 1:20-md-02946-DLC Document 127 Filed 06/14/21 Page 39 of 39
